DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 10-12 and 15 are pending.
Claims 1-8, 10-12 and 15 are rejected.
Claims 9, 13-14 and 16-20 are canceled.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive. 
The Applicants argue that in contrast to the invention of claim 1, Ilgner does not recover the first methanol stream. Rather, according to Ilgner the product leaving the top of the column 4 is used for a heating reboiler 5 disposed upstream of a column 6 defining a refining stage Il where the product leaving from the bottom of column 4 is distilled. 
The Examiner disagrees.  Figure 1 of Ilgner is reproduced below with added highlights and text to illustrate what is disclosed in column 2, lines 6 to 14 of Ilgner regarding the product stream leaving the top of column 4.  Ilgner discloses in column 2, lines 6 to 14 that the product leaving the top of the column 4 is used for a heating reboiler 5 disposed upstream of a column 6 defining a refining stage 2.  A certain part of the condensate which is formed from the heat exchange medium used as reboiler 5 is recycled and the remaining part is pure methanol of grade AA.  

    PNG
    media_image1.png
    749
    1200
    media_image1.png
    Greyscale

Thus, Figure 1 in conjunction with the teachings of Ilgner  disclosed in column 2, lines 6 to 14 shows that Ilgner does recover the first methanol stream.
The Applicants argue that Ilgner also fails to disclose combining the first water fraction withdrawn from the first column with the second water fraction withdrawn from the second column. Kobayashi is cited for disclosing this feature. However, Kobayashi does not remedy this deficiency of IIgner.
The Examiner disagrees.  Figure 1 of Ilgner is reproduced below with added highlights and text to illustrate what is disclosed in column 4, lines 5-7.  In column 4, lines 5-7 Ilgner discloses there being water removed from the bottom of each of the second and third columns (instant columns 1 and 2).

    PNG
    media_image2.png
    533
    783
    media_image2.png
    Greyscale

	Ilgner further discloses in column 2, lines 19-21 that the product leaving from the bottom of column 6 mainly consists of water which can be used further.
The Examiner acknowledged that Ilgner failed to disclose combining the water obtained from the bottom of columns 4 and 6.  However, the Examiner believes that based upon the teachings of Kobayashi one having ordinary skill in the art would have been motivated to combine the waste water of Ilgner and utilize it to humidify hydrocarbons as taught by Kobayashi rather than discharging the waste water in the conventional manner thereby reducing the need for waste water treatment (see column 3, lines 12-27).   Thus, Kobayashi does remedy the deficiency of IIgner by providing the motivation for combining the waste water streams of Ilgner.
	The Applicants argue that Kobayashi does not disclose a waste alcohol stream from a middle portion of a distillation column, so there is no second waste alcohol stream from a middle column as is claimed in claim 1.
	This argument is not persuasive.  Kobayashi is not used for the teaching of the waste alcohol stream.  The claimed limitations regarding the waste alcohol streams are taught by Ilgner (see figure 1 and column 2, lines 14-15 and 21-24). 
  	The Applicants argue that none of the secondary references overcome the deficiencies of the primary reference.
	The Examiner disagrees for the reasons set out in the final rejection, which has been recreated below with modifications to cover the amendments to the claims filed October 3, 2022.
For the above reasons, the Examiner maintains that claims 1-8, 10-12 and 15  are unpatentable under 35 U.S.C. 103 over Ilgner et al. (US 4,592,806) in view of Kobayashi et al. (US 5,998,489), Saito et al. (US 4,744,869), Karafian et al. (US 3,597,465), Pinto (US 4,455,394) and Janssen et al. (US 2005/0107481 A1).

Claim Objections
Claim 1 is objected to because of the following informalities:  the step of passing the second waste alcohol fraction through a third column is repeated (see lines 17 and 20).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 are indefinite because these claims disclose that the second waste alcohol fraction is passed through a third column and these claims also disclose that the second waste alcohol fraction is recycled back to the first column.  
This rejection can be overcome by amending claims and 1 and 4 so that it is clear that a portion of the second waste alcohol fraction is passed through a third column and a portion of the second waste alcohol fraction is recycled back to the first column.
Claims 2, 3, 5-8, 10-12 and 15 are indefinite because they depend from an indefinite claim. Ex parte Cordova, 10 U.S.P.Q.2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-12 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Ilgner et al. (US 4,592,806) in view of Kobayashi et al. (US 5,998,489), Saito et al. (US 4,744,869), Karafian et al. (US 3,597,465), Pinto (US 4,455,394) and Janssen et al. (US 2005/0107481 A1).
Regarding claims 1 and 4, Ilgner et al. disclose a method of purifying methanol to obtain grade AA (i.e., 99.85%) methanol comprising: passing a feed stream comprising crude methanol through a first column; distributing a first purified methanol fraction to a top portion of the first column; distributing a first water fraction to a bottom portion of the first column; distributing a first waste alcohol fraction to a middle portion of the first column; withdrawing the first waste alcohol fraction from the middle portion of the first column and passing the first waste alcohol fraction through a second column; distributing a second purified methanol fraction to a top portion of the second column; distributing a second water fraction to a bottom portion of the second column; distributing a second waste alcohol fraction to a middle portion of the second column; withdrawing the second purified methanol from the top portion of the second column; withdrawing the first water fraction from the first column: withdrawing the second water fraction from the second column; passing the second waste alcohol fraction through a third column; condensing and recovering the first purified methanol fraction; withdrawing the second waste alcohol fraction; (see the claims, in particular claims 1, 3 and 5; column 1, line 67 to column 2, line 28; and figure 1).   The second column of Ilgner et al. is equivalent to the claimed first column.  The third column of Ilgner et al. is equivalent to the claimed second column.   The fourth column of Ilgner et al. is equivalent to the claimed third column.   

    PNG
    media_image3.png
    765
    1395
    media_image3.png
    Greyscale


Regarding claim 7, Ilgner et al. disclose the method described above for claim 1, wherein the second purified methanol comprises greater than or equal to 99% methanol (see column 2, lines 13-14 and claims 1, 3 and 5).
Regarding claim 8, Ilgner et al. disclose the method described above for claim 1, wherein the first column and the second column are distillation columns (see claims 1, 3 and 5).
Regarding claim 11, Ilgner et al. disclose the method described above for claim 1,  further comprising withdrawing the first purified methanol fraction from the top portion of the first column (see claims 1 and 5).
Ilgner et al. disclose the method described above for claims 1 and 4.  Although IIgner et al. disclose that the water withdrawn from the bottom of the distillation column can be used further (column 2, lines 17-21). Ilgner et al. fail to disclose combining the first water fraction withdrawn from the first column with the second water fraction withdrawn from the second column.
Kobayashi et al. disclose a process for preparing methanol which includes purifying the methanol by separation of impurities such as water by distillation (see entire disclosure).   Kobayashi et al. disclose that the waste water obtained in the distillation step which conventionally was discharged can be used to humidify hydrocarbons thereby reducing the need for waste water treatment (see column 3, lines 12-40).  Kobayashi et al. disclose that the water may be separated from the bottom of one or more distillation columns (see column 4, lines 31-38).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the waste water withdrawn from the bottom of distillation columns 2 and 3 of IIgner et al. could be combined and utilized for example to humidify hydrocarbons as disclosed by Kobayashi et al., since IIgner et al. disclose that the water withdrawn from the bottom of the distillation columns can be used further and Kobayashi et al. disclose that separated water which conventionally was discharged from the bottom of one or more distillation columns of a methanol purification process can be used to humidify hydrocarbons.  The skilled artisan would have further been motivated to combine the water streams of IIgner et al. rather than discharging them in order to further reduce the need to treat them in a waste water treatment. 
Ilgner et al. disclose the method described above for claims 1 and 4, but fail to disclose recycling the second waste alcohol fraction back to the first column.
However, Ilgner et al. do show that the waste alcohol can be recycled to the distillation column for the purposes of reflux and to reduce the amount of methanol loss (figure 1 and claims 1-5). 
Thus, one having ordinary skill in the art would have found it obvious to recycle the waste alcohol of llgner et al. to any column for the purposes of reflux and to reduce the amount of methanol loss.  It would have been an obvious matter of design choice to recycle the second waste alcohol fraction of Ilgner back to the first column, since applicant has not disclosed that recycling the second waste alcohol fraction back to the first column solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well regardless of which column the fusel oil (waste alcohol) is recycled to.
Ilgner et al. disclose the method described above for claim 1, but fail to disclose wherein a pressure within the first column (second column of Iigner et al.) and the second column (third column of Iigner et al.) is about 1 bar to 2 bar as required by claim 1, about 1 bar as required by claim 10 or is 2 bar as required by claim 15.
Saito et al. disclose a process for purifying methanol which comprises introducing crude methanol obtained by catalytic reaction of carbon oxide and hydrogen into a rectifying column either as such or after it is first introduced into a topping column and distilled with or without the addition of water to remove low-boiling components from the top of the initial distillation column, and distilling it in the rectifying column to withdraw purified methanol from the top of the column and mainly water from the bottom of the column (column 1, lines 58-68).  It is disclosed that the rectifying column may be any of those which are normally used in the purification of crude methanol (column 3, lines 7-10).  It is disclosed that the rectifying column may be operated as in the conventional rectification of crude synthetic methanol (column 4, lines 44-46).  Generally, the rectifying column is operated under atmospheric pressure or a slightly elevated pressure (column 4, lines 46-48).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to operate the second and third distillation columns of Ilgner et al. at about 1 bar or 2 bar as required by claims 1, 10 and/or 15, since Saito et al. disclose that in a process for purifying methanol the rectifying column may be operated as in the conventional rectification of crude synthetic methanol, which is generally operated under atmospheric pressure or a slightly elevated pressure.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   Further, changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Ilgner et al. disclose the method described above for claim 1 and 4, but fail to disclose wherein a temperature within the first column and second column is 120°C to 130°C.
Karafian et al. disclose a process for the production of methanol that comprises purifying the methanol via distillation (column 5, line 9 to column 6, line 65).  The rectification column is operated generally at temperature ranging from about 100°C to 130°C (column 6, lines 29-33).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to operate the second and third distillation columns of Ilgner et al. at about 120°C to 130°C as required by claims 1 and 4, since Karafian et al. disclose that in a process for the production of methanol that comprises purifying the methanol via distillation the rectification column is operated generally at temperature ranging from about 100°C to 130°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   Further, changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 Ilgner et al. disclose the method described above for claims 1 and 4, but fail to disclose wherein the source of the feed stream is the product of a methanol production process as required by claims 1 and 4; comprising synthesizing methanol by contacting synthesis gas with a catalyst as required by claims 1 and 4; wherein the catalyst comprises copper and/or zinc as required by claim 2; wherein the methanol production process comprises reforming of natural gas as required by claim 3; wherein the catalyst comprises zinc, copper and/or aluminum as required by claim 4 or wherein the catalyst is a reduced zinc oxide/copper oxide catalyst as required by claim 5.
Pinto discloses a methanol production process comprises synthesizing methanol by contacting synthesis gas obtained from reforming natural gas with a catalyst, wherein the catalyst comprises zinc, copper, aluminum, or a combination comprising at least one of the foregoing (column 1, line 52 to column 3, line 6).   The copper-containing catalyst preferably contain one or more difficulty reducible oxides including zinc oxide (column 2, line 66 to column 3, line 3).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to obtain the crude methanol of Ilgner et al. in a manner as disclosed by Pinto, since Pinto has shown that crude methanol obtained by contacting synthesis gas from reforming natural gas with a catalyst, wherein the catalyst comprises zinc, copper, aluminum, including oxides thereof may be purified by distilling the crude methanol and separating therefrom a purified methanol stream and a fusel oil stream.
Ilgner et al. disclose the method described above for claim 1.  Although IIgner et al. disclose that the fusel oil withdrawn from the intermediate stripping sections of the second distillation column (i.e. the claimed first column) contains methanol (claims 1 and 5),  IIgner et al fail to disclose that the first waste alcohol fraction produced by the first column comprises 5 to 30% methanol.
Janssen et al. disclose a process for refining crude methanol wherein it is taught that in conventional methanol synthesis systems, the crude methanol product mixture formed in the methanol synthesis unit is further processed after reaction to obtain a desirable methanol-containing composition (paragraphs 0098-0111).  Processing is accomplished by any conventional means such as distillation.  The process conditions, e.g., temperatures and pressures, can vary according to the particular methanol composition desired (paragraph 0099). It is disclosed that the distillation system contains one or more distillation columns which are used to separate the desired methanol composition form water and hydrocarbon byproducts (paragraph 0101). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out the distillation process of IIgner et al such that the first waste alcohol fraction produced by the first column comprises 5 to 30% methanol, since IIgner et al. disclose that the fusel oil withdrawn from the intermediate stripping sections of the second distillation column (i.e. the claimed first column) contains methanol and Janssen disclose that one can obtain the particular methanol composition desired by varying the process conditions, e.g., temperatures and pressures.  Changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Ilgner et al. disclose the method described above for claim 1, but fail to disclose combining the first purified methanol fraction with the second purified methanol fraction.  
However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to combine the first purified methanol fraction with the second purified methanol fraction of Ilgner et al., since the objective of Ilgner et al. was to produce grade AA methanol with increased yield by distilling methanol obtained in several distillation stages (claim 5). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699